Citation Nr: 0941133	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-10 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for a disability characterized 
by eye pain.

2.  Entitlement to service connection for Hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1998 to February 
1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from two ratings decision that 
were issued by the Regional Office (RO) in Baltimore, 
Maryland, one of which, in relevant part, continued a 
previous denial of service connection for eye pain, and the 
other of which denied service connection for Hepatitis B.  
However, the case was thereafter transferred to the RO in 
Pittsburgh, Pennsylvania and came to the Board from that RO.  

The Veteran's appeal initially encompassed numerous issues.  
However, in an October 2007 Decision and Remand the Board 
disposed off all of the issues except: 1) whether new and 
material evidence was received to reopen the Veteran's claim 
for service connection for eye pain, 2) entitlement to 
service connection for Hepatitis B, and 3) entitlement to 
service connection for pseudofolliculitis barbae.  These 
issues were remanded for further development.  Subsequently, 
the RO/AMC granted the Veteran's claim for service connection 
for pseudofolliculitis barbae in an April 2009 rating 
decision.  Insofar as the April 2009 rating decision 
represented a full grant of the Veteran's appeal with respect 
to the issue of service connection for pseudofolliculitis 
barbae, that issue is no longer before the Board.

The Veteran's claim for service connection for eye pain was 
previously denied in a May 1995 rating decision.  The Board 
has a legal duty to address the "new and material evidence" 
requirement set forth in 38 C.F.R. § 3.156(a) regardless of 
the actions of the RO.  The Board is statutorily bound not to 
consider the merits of the case unless new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  See 
also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The Board also notes that in the "post-remand brief" dated 
in September 2009 that was submitted by the Veteran's 
representative he requested consideration of whether the 
Veteran had a chronic disability due to an undiagnosed 
illness resulting from the Veteran's service in Southeast 
Asia.  The Board notes that the Veteran's claims for service 
connection for insomnia, fatigue, and muscle twitching due to 
an undiagnosed illness were denied in its October 2007 
decision which does not appear to have been appealed.  It is 
unclear whether the Veteran intended his representative's 
contention to constitute an application to reopen one or more 
of the undiagnosed illness claims which the Board previously 
denied.  If so, the Veteran should file his claim(s) at the 
RO. 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for eye pain 
was previously denied in a rating decision dated in May 1995.  
Evidence considered at that time included the Veteran's 
service treatment records.  The Veteran's claim was denied 
because, while the Veteran was treated for eye pain 
(twitching) during his service, this was shown to be a 
temporary condition that resolved with treatment and without 
permanent residual disability.  The Veteran was notified of 
this decision and his appellate rights, but he did not 
perfect a timely appeal with respect to this issue.

2.  The evidence related to the Veteran's claimed eye 
disability that was received since the May 1995 rating 
decision consisted of the report of an October 1998 VA 
contracted ophthalmological examination.  All of the other 
evidence received since that time related to other 
disabilities claimed by the Veteran.  The evidence received 
since May 1995 neither related to an unestablished fact nor 
raised a reasonable possibility of substantiating the 
Veteran's claim of service connection for a disability 
characterized by eye pain.

3.  The Veteran is not shown to currently have Hepatitis B.  
To the extent that the Veteran had Hepatitis B in the past, 
this disease was acute and transitory and resolved without 
residual disability.  




CONCLUSIONS OF LAW

1.  The RO's rating decision in May 2005 denying service 
connection for eye pain is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009). 
 
2.  New and material evidence has not been received to reopen 
the claim of service connection for a disability 
characterized by eye pain. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009). 

3.  Chronic hepatitis B was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits. 
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

While the instant appeal was pending, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

Additionally, while this appeal was pending, the Court 
decided Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In 
Kent, the Court held that VA must notify a claimant who is 
seeking to reopen a previously denied claim of the evidence 
and information that is necessary to reopen the claim as well 
as the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found to be 
insufficient in the prior denial.

In this case, in a letter dated in June 2003, prior to the 
rating decisions appealed herein, the RO explained what was 
necessary in order to establish service connection for a 
claimed disability.  This letter also informed the Veteran 
about VA's duty to assist him in substantiating his claims 
under the VCAA and the effect of this duty upon his claims.  
The Veteran was sent additional notices in October 2005, 
November 2007, and August 2008 that also provided this 
information.

The Veteran was provided the notice required by Dingess 
shortly after that case was decided in March 2006.  He was 
also provided notice about how VA assigns disability ratings 
and effective dates in the letters that were sent to him in 
November 2007 and March 2008.  The Veteran's claims were 
subsequently readjudicated in a Supplemental Statement of the 
Case (SSOC) dated in April 2009, thereby curing any pre-
decisional notice errors.

The Board's October 2007 decision and remand noted that the 
Veteran had, at that time, not yet been provided the notice 
required by Kent.  Therefore, the Veteran's application to 
reopen his claim for a disability characterized by eye pain 
was remanded so that proper notice could be provided to the 
Veteran.  This was accomplished in the November 2007 letter 
that was sent to the Veteran by the RO/AMC.  This letter 
informed the Veteran that his claim was previously denied 
because the eye pain documented in his service treatment 
records resolved with treatment and no permanent residual 
disability was shown at the time of his separation from 
service.  It also informed that Veteran that, in order to 
reopen his claim, he needed to submit new and material 
evidence that related to the reason for the prior denial of 
his claim.  The letter also adequately explained the new and 
material evidence standard. 

In addition to its duty to provide certain notices to 
claimants, VA must make reasonable efforts to assist them in 
obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating such claim(s).  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
service treatment records, a report from a 1996 hospital 
visit, reports of VA contracted general medical and 
ophthalmological evaluations, and two VA examinations, one of 
which was provided in accordance with the instructions set 
forth in the October 2007 Board decision and remand.  The 
Veteran did not identify any treatment that he received for 
either his eye pain or for Hepatitis B after his service.  
The Board notes that while there is a document dated in 2001 
indicating that VA did not then have the Veteran's complete 
service treatment records, there are numerous service 
treatment records in the file and there is no indication that 
they are incomplete.  

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA.  The Board also 
concludes that VA substantially complied with the 
instructions set forth in the October 2007 decision and 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
See also Dyment v. West 13 Vet. App. 141, aff'd sub nom 
Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 

II. New and Material Evidence- Eye Pain

In May 1995, the RO denied service connection for the 
Veteran's claimed eye pain because, while treatment for eye 
pain (twitching) was shown in service, it resolved with 
treatment and there was no evidence of any residual 
disability.  The evidence considered at that time included 
the Veteran's service treatment records.  The Veteran did not 
timely file a notice of disagreement with this decision, 
which then became final.  The Board must first ascertain in 
this case whether new and material evidence has been 
received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the only evidence related to the Veteran's eyes 
that was received since the May 1995 rating decision was the 
report of a VA contracted ophthalmological evaluation that 
was conducted in April 1998.  The examiner noted that the 
Veteran reported a history of eye aches that occurred six 
months prior to the examination.  The examination of the 
Veteran's eyes showed myopic astigmatism bilaterally, that 
light properly focused on the Veteran's retinas, abnormal 
protrusion of the Veteran's eyeballs, a larger than normal 
opening around the optic nerves bilaterally, and 
retinoschisis of the right eye, which is a type of macular 
degeneration.  None of these ocular conditions were noted to 
be productive of any type of eye pain.  The examiner did not 
provide any opinion concerning the etiology of the eye aches 
that the Veteran claimed to have experienced six months prior 
to the examination.  There were no recorded complaints of 
current or continuing eye pain.

All of the other evidence received since the May 1995 had no 
bearing on the Veteran's claimed eye disability, but rather 
addressed other claimed disabilities.  

This evidence, while new insofar that it was not of record at 
the time of the May 1995 rating decision, is not material.  
It does not relate to an unestablished fact that is necessary 
to substantiate the Veteran's claim, nor does it raise a 
reasonable possibility of substantiating his claim.  The 
report of examination neither diagnosed an ocular disability 
productive of eye pain nor made any connection between any 
diagnosed eye disability and any disease or injury that 
occurred during the Veteran's service.  As was noted by the 
RO, "[p]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part and vacated in part on other 
grounds 259 F.3d 1356 (2001). 

Insofar as the Veteran did not fulfill his threshold burden 
of submitting new and material evidence to reopen his claim 
of service connection a disability characterized by eye pain, 
the denial of which was final, the benefit of the doubt 
doctrine is inapplicable to this claim. See, e.g., Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


III.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
or injury diagnosed after discharge if all of the evidence 
establishes that the it was incurred in, or caused by, a 
Veteran's service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Hepatitis B is not shown in the Veteran's service treatment 
records and the Veteran made no specific contentions relating 
to Hepatitis B.  The RO adjudicated the issue of service 
connection for Hepatitis B after an April 1998 VA contracted 
general medical examination report indicated that the Veteran 
tested positive for the Hepatitis B surface antigen.  He was 
negative for Hepatitis B surface antibodies and Hepatitis B 
core antibodies.  This was interpreted by the examiner as 
showing that the Veteran was a still infectious carrier of 
the Hepatitis B virus.  The examiner opined that this was 
caused by the Veteran receiving vaccinations during his 
service, although no rationale was provided for this 
conclusion. 

The Veteran was reexamined by VA in September 2003.  At that 
time, the Veteran complained of chronic fatigue but no 
jaundice.  He denied intravenous drug use or blood 
transfusions.  He denied experiencing nausea, weight loss, 
anorexia, or bloating of the abdomen.  The Veteran told the 
examiner that he was told that he had Hepatitis B six months 
previously.  Apparently based on the Veteran's report, the 
examiner diagnosed Hepatitis B but specifically noted that 
there was no hepatitis panel on file when he reviewed the 
Veteran's claims file.  There is no indication that the 
examiner ordered a hepatitis panel at that time.

In accordance with the instructions set forth in the Board's 
October 2007 decision and remand, the Veteran was reexamined 
in September 2008.  At that time, the examiner noted that a 
recent blood tests showed that the Veteran was negative for 
Hepatitis B surface antigens and the examiner concluded that 
there was no evidence of Hepatitis B on the present exam.

The evidence fails to show that the Veteran currently has 
Hepatitis B.  The Board is cognizant of the Court's holding 
in McClain, to the effect that the Veteran need only have 
been disabled at some point during the appeal period in order 
to be entitled to service connection for a disability.  
McClain, 21 Vet. App. at 321.  However, in this case, the 
evidence does not establish that the Veteran ever had a 
hepatitis B disability.  While the April 1998 report of 
examination indicated that the Veteran had then tested 
positive for the Hepatitis B surface antigen, indicating that 
he was an infectious carrier of the disease, it did not 
indicate that the Veteran had any symptoms or disability 
whatsoever of Hepatitis B.  There is no evidence that the 
Veteran was ever treated for Hepatitis B at any time during 
the course of this appeal or that he had any symptoms of 
liver disease at any time.  A more recent blood test showed 
no evidence of Hepatitis B.  To the extent that the Veteran 
had Hepatitis B in April 1998, the evidence shows that this 
disease was acute, transitory, asymptomatic, and resolved 
without residual symptoms and did not cause any disability.

The Board also notes that in his September 2009 written 
presentation, the Veteran's representative appeared to argue 
that the Board should consider Hepatitis B to be an 
undiagnosed illness that was incurred by the Veteran as a 
result of his service in Southeast Asia.  Insofar as the 
Veteran does not have a current Hepatitis B disability, any 
potential cause of Hepatitis B infection is irrelevant to the 
Board's decision on this appeal.  In any event, the Board 
notes that Hepatitis B is not an "undiagnosed illness" as 
that term is defined 38 U.S.C.A. § 1117 and 38 C.F.R.      § 
3.317.  Furthermore, neither the Veteran nor his 
representative identified any symptom experienced by the 
Veteran that is associated with Hepatitis B that may be due 
to an undiagnosed illness.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
Hepatitis B is denied.



	(CONTINUED ON NEXT PAGE)




ORDER

The Veteran's application to reopen his claim for service 
connection for a disability characterized by eye pain is 
denied.

Service connection for Hepatitis B is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


